Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ amendment filed 03/12/2021 is acknowledged.
	Claim 1 has been amended.
	New claim 21 has been added. 
	The rejection of claims 1, 4, 6-15 under 35 U.S.C. 112(b) is withdrawn per amended claim 1.
	The rejection of claims 1, 4, 6-15 under 35 U.S.C. 103(a) over US 2006/0263415 in view of US 4,264,628 is withdrawn per amended claim 1.
	The rejection of claims 1, 4, 6-15 under 35 U.S.C 103(a) over US 2014/0308430 in view of US 4,264,628 is withdrawn per amended claim 1. 
	The rejection of claims 10-14 and 15 under 35 U.S.C. 103(a) is withdrawn due to their ultimate dependence on claim 1. 
Examiner’s Statement of Reasons for Allowance
	The closest prior arts are Sedmak (US 2006/0263415) and Ason et al. (US 2014/0308430).
	Sedmak (US 2006/0263415) discloses a method for producing yeast beta-glucan and mannan. According to this method yeast cells are autolyzed, and the cell walls are separated and reacted with a protease. However, Sedmak’ method produces a composition comprising 50% beta-glucan and less than 20% protein. 
	Ason et al. (US 2014/0308430) discloses the use of a cell wall lytic enzyme that reacts with cell wall components. The lytic enzyme does not comprise a protease. The 
	The presently claimed method is limited to subjecting yeast cells to a hydrothermal treatment and subsequently treating cells with protease in the presence of an emulsifier having a hydrophile-lipophile balance (HLB) in the range 2.8-14. The treated cells are washed with water after the protease/emulsifier reaction. The final product comprises at least 40% protein by mass. The treatments result in reducing an undesirable smell.
	Claims 1, 4, 6-15, and 21 are novel and unobvious. Claims 1, 4, 6-15 and 21 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791